Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/31/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Foreign Patent Document, Cite No 1 has not been provided. The IDS indicates that the reference corresponds to US 20060141391. Reference US 20060141391 has been considered. It is unclear how Foreign Patent Document, Cite No 1 corresponds to US 20060141391. Furthermore, the examiner is unable to determine which portion(s) of the Foreign Patent Document, Cite No 1 corresponds to US 20060141391. Therefore Foreign Patent Document, Cite No 1 has not been considered.

The information disclosure statement filed 3/31/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “the system comprising: a camera via which the inspection system is configured to obtain an image of the game token”. The claim is directed to an inspection system. The claim further defines the components of the system by reciting, “the system comprising: a camera”. The claim limitation of, “a camera via which the inspection system is configured to obtain an image of a game token” indicates that the system obtains an image of a game token from a camera. The claim is indefinite because it is not clear if the system comprises the camera. If the camera is part of the system, the system would not obtain the image from a camera because the camera is already part of the system.


Claim 12 recites, “An inspection system for inspecting a game token, comprising: a game token”. “An inspection system for inspecting a game token” is directed to a machine that is for a game token. In other words, the machine does not include a token but the machine is used to operate with a token. This is similar to “a windshield wiper for a car”, which is a windshield wiper and not the car itself. The claim is indefinite because the claim is directed to a system for inspecting a game token, and then recites that the system comprises a game token. The claim is indefinite because it is not clear if infringement occurs when one sells the inspection system, or when one sells the system comprising a token and the inspection system.
Claim 13 is rejected by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Koyama (US 2009/0075725).

1. Koyama discloses an inspection system for a game token that includes a unique identification (ID) and that is used for games using a game table (Figs. 1, 4, 6, 8 discloses an inspection system for a game token that includes a unique identification (ID) and that is used for games using a game table), the system comprising:
 a camera via which the inspection system is configured to obtain an image of the game token (This limitation is interpreted that the inspection system comprises a camera with obtains or captures an image of the game token. Koyama discloses various images are captured from cameras 103 and 102 in Fig. 1 and transmitted to the server; Step 106 in Fig. 7. The information includes records and authenticity of the game token such as barcode, individual information, inherent number for identifying, the value, the color of the chips, and the place where the gaming chips can be used, paragraphs 19, 48, 66.); and
at least one processor (CPU 111 in Fig. 6);
wherein:
the at least one processor is configured to read the unique ID of the game token from within the image (Koyama discloses that the processor reads the unique ID from within the image such as the barcode, individual information, inherent number for identifying, paragraphs 19, 48.) and determine an 
the unique ID, which the at least one processor is configured to read from within the image to determine authenticity, is present in an ID mark region of the game token (individual identification using unique ID or identification in a specific group unit, or chip value, paragraphs 19, 48, 66) and is formed by an irradiation of the ID mark region with laser light to partially denature or remove ultraviolet (UV) ink or infrared absorbing material that forms the ID mark region (The claimed invention is directed to “An speciation system for a game token”. The claim does not positively claim that the inspection system comprises a token, wherein the token comprises the unique ID. Rather, the claim indicates that the processor is configured to read the unique ID. The claim limitation of, is formed by an irradiation of the ID mark region with laser light to partially denature or remove ultraviolet (UV) ink or infrared absorbing material that forms the ID mark region describes the token and does not further limit the inspection system. Koyoma discloses that discloses that the unique ID is printed using UV ink or special ink that can be read using ultraviolet rays or the code may adopt an infrared ray emitting florescent body material paragraphs 50, 74. Therefore Koyama’s inspection system is capable of reading the unique ID that is formed by an irradiation of the ID mark region with laser light to partially denature or remove ultraviolet (UV) ink or infrared absorbing material that forms the ID mark region. Furthermore, in the broadest reasonable interpretation, claim limitation, of “is formed by an irradiation of the ID mark region with laser light to partially denature or remove ultraviolet (UV) ink or infrared absorbing material that forms the ID mark region” is interpreted that the unique ID is formed by infrared absorbing material. Koyama discloses that the unique ID is formed by infrared absorbing material; paragraphs 48-50, 74).

	2. Koyama discloses the inspection system according to claim 1, wherein the unique ID is associated in a database with any one of a machine used for manufacturing the game token, a sequence of manufacture, a time of manufacture, and manufacturing information (It is noted that the claim is directed to an inspection system for a game token. The claim does not positively claim that the inspection system comprises the database which stores the claimed information. For instance, the database can be a database in a manufacturing server. Therefore Koyama’s inspecting device is capable for use with a token that comprises a unique ID that is associated by database with any one of a machine used for manufacturing the game token, a sequence of manufacture, a time of manufacture, and manufacturing information. Examiner also notes that although not claimed, it is known in the art to store information comprising any one of a machine used for manufacturing the game token, a sequence of manufacture, a time of manufacture, and manufacturing information. See pertinent prior art cited below.).



4. Koyama discloses the inspection system according to claim 1, wherein the camera is an infrared camera or a UV camera (102 in Fig. 1), the inspection system further comprises a visible light camera (102 in Fig. 1) (see paragraphs 48-50, 60, 66, 70), and the at least one processor is configured to determine the authenticity using a combination of the image obtained using the infrared camera or UV camera and an image obtained using the visible light camera (checks a combination of at least 2 number, to determine a match, image data acquired by camera, and bar code, epigraphs 70-77. The barcode is read by infrared or UV camera 102; paragraphs 50, 74).



6. Koyama discloses the inspection system according to claim 1, wherein the unique ID is transparent (paragraphs 19, 50).

7. Koyama discloses a game token (chip 30 in Fig. 1) comprising:
an identification (ID) mark region on an outer layer of the game token (outer region of the token that contains the bar code 101 in Fig. 1); and
a unique ID by which the game token is identifiable and that is in the ID mark region (individual information of the special bar code 101 in Fig. 1; paragraph 19, 48, 66).
Koyama discloses the claimed invention but fails to explicitly teach that the ID mark region is formed of an ultraviolet (UV) ink or of an infrared absorbing material and the unique ID is formed by an irradiation of the ID mark region with laser light to partially denature or remove portions of the UV ink or of the infrared material from the ID mark region. However, the claim limitation of, “is formed of an ultraviolet (UV) ink or of an infrared absorbing material” and “is formed by an irradiation of the ID mark region with laser light to partially denature or remove portions of the UV ink or of the infrared material from the ID mark region” recite a processes of forming the unique ID on the chip and therefore a product by process claim.  A product-by-process claim is not limited to the manipulation of the recited steps. The patentability of a product does not 
	
8. Koyama discloses a game token according to claim 7, wherein the unique ID is associated in a database with any one of a machine used for manufacturing the game token, a sequence of manufacture, a time of manufacture, and manufacturing information (It is noted that the claim is directed to a game token. The claim does not positively claim the database which stores the claimed information. For instance, the database can be a database in a manufacturing server. Therefore Koyama’s token’s unique ID is capable of being associated by a database with any one of a machine used for manufacturing the game token, a sequence of manufacture, a time of manufacture, and manufacturing information. Examiner also notes that although not claimed, it is known in the art to store information comprising any one of a machine used for manufacturing the game token, a sequence of manufacture, a time of manufacture, and manufacturing information. See pertinent prior art cited below.).

9. Koyama discloses a game token according to claim 7, further comprising a radio frequency identification (RFID) or an ID code (Koyama discloses an RFID or ID code. More specifically, Koyama discloses a IC tag 34 is a micro radio tag, which 

10. Koyama discloses the game token according to any one of claim 7, wherein the unique ID is a code expressed by a character or a mark (i.e. barcode, paragraphs 19, 48). 

11. Koyama discloses the game token according to any one of claim 7, wherein the unique ID is transparent (paragraphs 19, 50). 

12, Koyama discloses an inspection system for inspecting a game token, comprising:
a game token (chip 30 in Fig. 1) that includes:

a code in the ID mark region (outer region of the token that contains the bar code 101 in Fig. 1), 
a camera via which the inspection system is configured to obtain an image of the game token (Koyama various images are captured from cameras 103 and 102 in Fig. 1 and transmitted to the server; Step 106 in Fig. 7. The information includes records and authenticity of the game token such as barcode, individual information, inherent number for identifying, the value, the color of the chips, and the place where the gaming chips can be used, paragraphs 19, 48, 66.); and
at least one processor (CPU 111 in Fig. 6), wherein the at least one processor is configured to read the code from within the image (Koyama discloses that the processor reads the unique ID from within the image such as the barcode, individual information, inherent number for identifying, paragraphs 19, 48.) and determine an authenticity of the game token based on the read code from the image (Koyama discloses the CPU determines the authenticity of the game tokens by determine if the gaming chips are counterfeit based on the steps acquired from the cameras; paragraphs 72-77, steps 205 in Fig. 7 and steps s104, s105 in Fig. 7.).
Koyama discloses the claimed invention but fails to explicitly teach that the ID mark region is formed of an ink and the code is formed by an irradiation of the ID mark region with laser light to partially denaturing or removing portions of the ink from the ID mark region. However, the claim limitation of, “is formed of an ink” and “the code is formed by an irradiation of the ID mark region with laser light to partially denaturing or 

13. Koyama discloses the inspection system according to claim 12, wherein: the ink is ink that is not made visible by irradiation with light of a visible light spectrum (UV or infrared ink; paragraphs 19, 48-50), 
the inspection system further includes a lamp, wherein the lamp is configured to irradiate the game token with light by which ink is visible in the image to the at least one processor (Using infrared rays or ultraviolet rays to read invisible bar code of florescent material paragraphs 19, 48-50).

14. Koyama discloses a game token comprising:
a display surface that displays at least a value of the game token (token has an image the conveys the value for the image camera 103 to acquire, paragraph 66); and

Koyama discloses the claimed invention but fails to explicitly teach that ID mark is formed of an ink, and wherein the first code information is formed by an irradiation of a part of the ID mark region with laser light to partially denture or remove portions of the ink from the ID mark region. However, the claim limitation of, “ID mark is formed of an ink” and “the first code information is formed by an irradiation of a part of the ID mark region with laser light to partially denture or remove portions of the ink from the ID mark region” recite a processes of forming the ID on the chip and therefore a product by process claim.  A product-by-process claim is not limited to the manipulation of the recited steps. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 for details. Koyama, discloses that the unique ID is printed using UV ink or special ink that can be read using ultraviolet rays or the code may adopt an infrared ray emitting florescent body material paragraphs 50, 74. Therefore Koyama anticipates the claimed token.

15. Koyama discloses the game token according to claim 14, wherein: the ink is ultraviolet (UV) ink that emits light when irradiated with ultraviolet light; and the part of the ID mark region that is irradiated with the laser light is denatured or removed so as not to emit light even when irradiated with the ultraviolet light (See rejections above. In 

16. Koyama discloses the game token according to claim 14, wherein: the ink is an ink formed of an infrared absorbing material that absorbs infrared rays; and the part of the ID mark region that is irradiated with laser the light is denatured or removed so as not to absorb infrared rays (See rejections above. In addition Koyama discloses using infrared rays or ultraviolet rays to read invisible bar code of florescent material paragraphs 19, 48-50). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koyama (US 2009/0075725).

17. Koyama discloses the claimed invention as discussed above but fails to teach that the game token is manufactured by being cut out from a game token original plate; the game token further includes second code information added with the ink, the 
Koyama also fails to teach the first code information is information that uniquely identifies the game token original plate, and the second code information is information that specifies a position in the game. However, printed information that identifies the game token original plate and position in the game token original plate is a nonfunctional descriptive material. There is no functional relationship between the coded information and the chip itself. See MPEP 2111.05 for details. This is similar to products with printed manufacturing information (For example, manufacture number, serial number; manufacturer lot; manufacturing company, designing company, location of manufacture such as “Made by Company XYZ” or “Made in the USA”). The claimed limitation of coded information that identifies the game token original plate and position in the game token original plate is non-functional printed matter. Nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product. See MPEP 2112.01 III for details. Therefore Koyama discloses the claimed invention.
Alternatively, Koyama that the special bar code includes information with respect to an inherent number for identifying the respective gaming chips (paragraph 48). .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0075725) in view of Klein (US 2006/0141391).

18. Koyama discloses a method of manufacturing a game token, the method comprising:
providing a body of the game token (body of chip 30 in Fig. 1);
forming in an ID mark region (outer region of the token that contains the bar code 101 in Fig. 1) a unique ID by which the game token is identifiable (individual information of the special bar code 101 in Fig. 1; paragraph 19, 48, 66).
Koyama also discloses that the unique ID is made from ultraviolet (UV ink) or of an infrared absorbing material (paragraphs 50, 74). However, Koyama fails to teach forming, on an outer layer of the body of the game token, an identification (ID) mark region from an ultraviolet (UV) ink or of an infrared absorbing material; and irradiating the ID mark region with laser light to partially denature or remove portions of the UV ink or infrared absorbing material from the ID mark region, thereby forming in the ID mark .

Response to Arguments
Applicant's arguments filed 4/23/2020 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that conventionally, an ID is formed by drawing an ID mark using UV ink or an infrared absorbing material, resulting in a structure different than that which is formed by denature or removal of ink or material using a laser, as is required for the ID of claim 1. 
However claim 1 is directed to an inspection system for a game token and not the game token itself. Therefore the arguments directed to the process of making a token and the structure of the token are moot.
It is noted that Applicant claims 5 set of independent claims. Claim 1 is an inspection system, claim 7 is a token, claim 12 is a system, claim 14 is a token and claim 18 is a method of manufacturing a token.
Claim 7 and 14 are directed to a token. Although not clear (see 112 rejection above for details) it appears that claim 12 is also directed to a system comprising a token. The process of manufacturing the token describes how the product is made and does not further limit the product claim. As indicated in the MPEP 2113, a product-by-process claim is not limited to the manipulation of the recited steps. The patentability of 
Applicant argues that the token that is manufactured by removing ink with laser is structurally different from a token that is printed with ink. Applicant argues that in conventional chips the mark portions protrudes whereas Applicant’s invention does not protrude and therefore is prevented from being worn out. However, the claims do not claim the structural difference of the token. The prior art does not disclose that markings are protruded out of the token. Furthermore, in Applicant’s invention as described in the specification, although the removed ink do not protrude, the remaining ink on the ID mark region protrudes compared the to the removed ink area. This is structurally the same as when ink is applied to surface and the ink layer protrudes from the non-inked layer surface.
Clam 18 is the only claim that is directed to the process of manufacturing a game token. Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In order to advance prosecution, Applicant’s representative is encouraged to contact the Examiner for a telephone interview to discuss the rejection claim amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stegman discloses that it is known in the art to mark gaming tokens by laser etching (paragraph 4).
Steil (US 2008/0234052) discloses a gaming token that is verified by primary token identification (RFID tag; abstract, paragraph 29) and a secondary token identification (serial number, barcode, etc.; abstract, paragraph 30). The secondary token identification information (i.e. barcode) is compared with the manifest data (paragraph 61). The manifest data includes various game token information such as monetary value, denomination, serial number, software version or other manufacturing information (paragraph 45).  The multiple verification with manufacturing information provides additional methods of identifying the token, provides security throughout the entire manufacturing process, and streamline the verification process (paragraphs 62-64).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASSON H YOO/           Primary Examiner, Art Unit 3715